Fourth Court of Appeals
                                San Antonio, Texas
                                      January 14, 2019

                                    No. 04-17-00715-CR

                                Bradlee Wayne WRINKLE,
                                         Appellant

                                              v.

                                   The STATE of Texas,
                                         Appellee

               From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 6023
                      Honorable N. Keith Williams, Judge Presiding


                                       ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Marialyn Barnard, Justice (not participating)
             Patricia O. Alvarez, Justice


       The panel has considered Appellant’s motion for rehearing; the motion is DENIED. See
TEX. R. APP. P. 49.3.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of January, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court